Case: 22-60134     Document: 00516491435         Page: 1     Date Filed: 09/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 30, 2022
                                  No. 22-60134                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Vilma Leticia Cuxum Sis; Brayan Christian Moise
   Alvarado Cuxum,

                                                                        Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 155 514
                             Agency No. A209 155 515


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Vilma Leticia Cuxum Sis and her minor son Brayan Christian Moise
   Alvarado Cuxum, both natives and citizens of Guatemala, petition for review
   of the denial by the Board of Immigration Appeals (BIA) of their applications


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60134        Document: 00516491435              Page: 2       Date Filed: 09/30/2022




                                          No. 22-60134


   for asylum and withholding of removal based on telephone calls received by
   Cuxum Sis in Guatemala that threatened death and demanded extortion
   payments.1      Significantly, Alvarado Cuxum fails to assert, and thereby
   abandons, any challenge to the BIA’s denial of his motion to remand. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
           Asylum may be granted to “an alien who is unable or unwilling to
   return to his home country because of persecution or a well-founded fear of
   persecution on account of race, religion, nationality, membership in a
   particular social group, or political opinion.” Zhang v. Gonzales, 432 F.3d
   339, 344 (5th Cir. 2005) (internal quotation marks and citation omitted); see
   8 U.S.C. § 1101(a)(42)(A); 8 U.S.C. § 1158(b)(1)(A). Under the provisions
   for withholding of removal, 8 U.S.C. § 1231(b)(3)(A), an alien may not be
   removed to a country “if the Attorney General decides that the alien’s life or
   freedom would be threatened in that country because of the alien’s race,
   religion, nationality, membership in a particular social group, or political
   opinion.”
           Claims for asylum and withholding of removal both require
   persecution by the government or by a private party that it is unable or
   unwilling to control. See Adebisi v. INS, 952 F.2d 910, 913-14 (5th Cir. 1992).
   Here, to the extent that the argument is adequately briefed, the petitioners
   have not shown that they presented such compelling evidence of the
   Guatemalan government’s inability or unwillingness to protect them from
   the alleged persecutor that no reasonable factfinder could have found them
   ineligible for asylum or withholding of removal. See Munoz-Granados v. Barr,
   958 F.3d 402, 406 (5th Cir. 2020). The petition for review is DENIED.



           1
             Alvarado Cuxum was included as a derivative beneficiary on Cuxum Sis’s
   application, and he also filed his own application based primarily on the same set of facts.




                                                2